Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment   
1.	Applicant's amendments, filed August 02, 2022 are respectfully acknowledged and have been fully considered. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
	Applicants have amended their claims, filed August 02, 2022 and therefore rejections newly made in the instant office action have been necessitated by amendment.
	Claims 1, 7, and 17 are amended. Claims 6 and 10 are cancelled. 
	Claims 1-5, 7-9, and 11-20 are pending.
Claim Rejections - 35 USC § 112
The amendments to Claim 6 addressing 35 U.S.C. 112(a) issues are respectfully acknowledged, and the corresponding 35 U.S.C. 112(a) rejection of Claim 6 is withdrawn.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 9, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Chuang et al. (U.S. Patent Application 20140218629 A1, hereinafter “Chuang”) in view of Liu et al. (U.S. Patent Application 20200134290 A1, hereinafter “Liu”).

Regarding Claim 1 (Currently Amended), Chuang teaches a touch control substrate (par 0050), having a touch control area (Fig 3 par 0038 upper portion of shown touch panel 100 comprising area of sensing array 110) and a bonding area (Fig 3 par 0039 lower portion of shown touch panel 100 outside sensing array 110 and close to side 100a and comprising areas 162, 164, 166), and comprising: 
a base (par 0050 substrate);
a plurality of first signal lines (Fig 3 par 0039 first signal lines 120) and a plurality of second signal lines (Fig 3 par 0039 second signal lines 130) on the base (on base par 0050); 
a plurality of touch control units arranged in an array on the base and in the touch control area (Fig 3 par 0038 upper portion of shown touch panel 100 comprising area of sensing array 110 comprising sensing units 112, on base par 0050), and
wherein, touch control units in a same row are coupled to a same first signal line (par 0048 the first connection lines 120 are electrically connected to the corresponding transmitters 112b and driving electrodes) and touch control units in a same column are coupled to a same second signal line (par 0048 the second connection lines 130 are electrically connected to the corresponding receivers 112c and sensing electrodes),
wherein each of the plurality of first signal lines and the plurality of second signal lines has a signal lead-in terminal (Fig 3), and 
first signal lead-in terminals of part of the first signal lines are located on a first side of the touch control area (Fig 3 par 0049 first signal lead-in terminals of first portion 120a of first signal lines 120 are on first side 100b), second signal lead-in terminals of the other part of the first signal lines are located on a second side of the touch control area opposite to the first side (Fig 3 par 0049 second signal lead-in terminals of second portion 120b of first signal lines 120 are on second side 100c),
wherein the first signal lead-in terminals of the part of the first signal lines are electrically coupled to corresponding first first fan-out lines (Fig 3 par 0039 first signal lead-in terminals of first portion 120a of first signal lines 120 are electrically coupled to corresponding first first fan-out lines comprising horizontal lines between lines 120a and first bonding region 162), respectively, the second signal lead-in terminals of the other part of the first signal lines are electrically coupled to second first fan-out lines (Fig 3 par 0039 second signal lead-in terminals of second portion 120b of first signal lines 120 are electrically coupled to corresponding second first fan-out lines comprising horizontal lines between lines 120b and third bonding region 166), respectively, and 
the first first fan-out lines and the second first fan-out lines are located in the bonding area (Fig 3),
wherein third signal lead-in terminals of the plurality of second signal lines are electrically coupled to corresponding second fan-out lines (Fig 3 par 0037 third lead in terminals of the plurality of second signal lines 130 are electrically coupled to corresponding second fan-out lines comprising horizontal portions of lines 130), respectively, the second fan-out lines are located in the bonding area (Fig 3), 
the bonding area is located at a third side of the touch control area that is different from the first side and the second side (Fig 3 par 0039 lower portion of shown touch panel 100 outside sensing array 110 and located at side 100a, different from sides 100b/100c, and comprising areas 162, 164, 166).
However, Chuang appears not to expressly teach
each first signal line except the first signal line closest to the bonding area is arranged between two adjacent rows of touch control units, each second signal line except the second signal line located at a side edge of the touch control area is arranged between two adjacent columns of touch control units, the plurality of first signal lines and the plurality of second signal lines cross each other and are insulated from each other.
In a similar area of endeavor Liu teaches each first signal line except the first signal line closest to the bonding area is arranged between two adjacent rows of touch control units (par 0038 Fig 2 touch scan lines are so arranged assuming trivial circuit rotation), each second signal line except the second signal line located at a side edge of the touch control area is arranged between two adjacent columns of touch control units (par 0038 Fig 2 touch read lines are so arranged assuming trivial circuit rotation), the plurality of first signal lines and the plurality of second signal lines cross each other and are insulated from each other (Fig 2 par 0062 lines cross and are insulated).
Chuang and Liu are analogous art as they each pertain to touch displays. It would have been obvious to a person of ordinary skill in the art to modify the touch control substrate of Chuang with the between-cell wiring arrangement of Liu. The motivation would have been in order to provide touch scan and read lines using a same process as display lines (Liu par 0061).

	Regarding Claim 2 (Original), Chuang as modified teaches the touch control substrate of claim 1, further comprising: 
	a first first connection pad portion (Chuang Fig 4 par 0039 first first connection pad portion comprising groups of pads 152), a second first connection pad portion (Chuang Fig 4 par 0039 second first connection pad portion comprising groups of pads 156), and a second connection pad portion (Chuang Fig 4 par 0039 second connection pad portion comprising groups of pads 154), wherein 
	the second connection pad portion is located between the first first connection pad portion and the second first connection pad portion (Chuang Fig 4 par 0039 pad portion comprising groups of pads 154 is between pad portions comprising groups of pads 152 and comprising groups of pads 156), the first first connection pad portion comprises a plurality of first first connection pads (Chuang Fig 4 par 0039 first first connection pad portion comprises pads 152), 
	the second first connection pad portion comprises a plurality of second first connection pads (Chuang Fig 4 par 0039 second first connection pad portion comprises pads 156), 
	the second connection pad portion comprises a plurality of second connection pads (Chuang Fig 4 par 0039 second connection pad portion comprises pads 154), and 
	each first first connection pad is electrically coupled to a corresponding first first fan-out line (Chuang Fig 4), each second first connection pad is electrically coupled to a corresponding second first fan-out line (Fig 4), and each second connection pad is electrically coupled to a corresponding second fan-out line (Chuang Fig 4).

	Regarding Claim 3 (Original), Chuang as modified teaches the touch control substrate of claim 2, wherein, the first first connection pads, the second first connection pads, and the second connection pads are bonded and coupled to a flexible circuit board (Chuang Fig 3 par 0042 the first connecting portion 212, the second connecting portion 214, and the third connecting portion 216 of the flexible circuit board 200 are respectively bonded to the first pad 152, the second pad 154, and the third pad 156).

Regarding Claim 4 (Original), Chuang as modified teaches the touch control substrate of claim 1, wherein, 
the first signal lead-in terminals are arranged adjacently and at intervals (Chuang Fig 4); 
the second signal lead-in terminals are arranged adjacently and at intervals (Chuang Fig 4).

Regarding Claim 5 (Original), Chuang as modified teaches the touch control substrate of claim 1, wherein, the number of the first signal lead-in terminals is substantially the same as the number of the second signal lead-in terminals (Chuang par 0049 teaches the lead in terminal being divided half to the left and half to the right; Fig 4 shows the number of the first signal lead-in terminals = 18 and the number of the second signal lead-in terminals = 18).

Regarding Claim 9 (Original), Chuang as modified teaches the touch control substrate of claim 1, each touch control unit comprises a touch control sensing electrode block, and touch control sensing electrode blocks are arranged at intervals (Chuang par 0048 Fig 4 the sensing units 112 may be of different types. For example, each sensing unit 112 includes an electrode pad 112a and a transmitter 112b and a receiver 112c that are disposed in a staggered way. The electrode pad 112a includes a driving electrode (not shown) and a sensing electrode (not shown)).

Claim 17 (Currently Amended) presents the limitations of Claim 1 in a different claim category, and therefore Claim 17 is rejected with a rationale similar to Claim 1, mutatis mutandis.

Claim 18 (Original) presents the limitations of Claim 2 in a different claim category, and therefore Claim 18 is rejected with a rationale similar to Claim 2, mutatis mutandis.

Claim 19 (Original) presents the limitations of Claim 3 in a different claim category, and therefore Claim 19 is rejected with a rationale similar to Claim 3, mutatis mutandis.

Claims 8, 12-16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chuang in view of Liu and further in view of Abrahamson et al. (Abrahamson, Joel & Beagi, Hollis & Salmon, Fay & Campbell, Christopher. (2019). Optically Clear Adhesives for OLED. 10.5772/intechopen.88659., downloaded 4/26/22 from https://www.researchgate.net/publication/335545627_Optically_Clear_Adhesives_for_OLED, hereinafter “Abrahamson”).

Regarding Claim 8 (Previously Presented), Chuang as modified teaches the touch control substrate of claim 7. However, Chuang as modified appears not to expressly teach further comprising:
a polarizer located on a side of the base close to the plurality of touch control
units;
a first protective film located on a side of the polarizer away from the plurality of touch control units; and
a second protective film located on a side of the base away from the plurality of touch control units.
Abrahamson teaches further comprising:
a polarizer located on a side of the base close to the plurality of touch control
units (pg. 3 Fig 1c Circular polarizer above touch sensor, touch sensor on a base);
a first protective film located on a side of the polarizer away from the plurality of touch control units (pg. 3 Fig 1c cover window and OCA above circular polarizer); and
a second protective film located on a side of the base away from the plurality of touch control units (pg. 3 Fig 1c encapsulation, substrate below the touch sensor base).
Chuang Liu and Abrahamson are analogous art as they each pertain to in-cell touch displays. It would have been obvious to a person of ordinary skill in the art to modify the touch control substrate of Chuang/ Liu with the inclusion of the layer stackup of Abrahamson. The motivation would have been in order to provide protection to the touch display assembly while decreasing visibility of the circuit patterns of the touch sensor (Abrahamson pg. 3 last paragraph).

Regarding Claim 12 (Previously Presented), Chuang as modified teaches a display substrate (Chuang par 0011 Fig 1 combination of display module 30 and touch panel 100), which has a display area (Chuang par 0011 Fig 1 display surface 30a) and comprises an array substrate and the touch control substrate of claim 1 (Chuang par 0011 Fig 1 combination of display module 30 and touch panel 100).
However, Chuang as modified appears not to expressly teach wherein the array substrate comprises a plurality of pixel units arranged in a matrix, the plurality of pixel units are located in the display area, and the touch control substrate is located on a light-exiting surface side of the array substrate.
Abrahamson teaches wherein the array substrate comprises a plurality of pixel units arranged in a matrix (pg. 3 Fig 1c shows an array substrate with at least a 1x12 matrix of pixels), the plurality of pixel units are located in the display area (pg. 3 Fig 1c shows an array substrate with at least a 1x12 matrix of pixels in the display area), and the touch control substrate is located on a light-exiting surface side of the array substrate (pg. 3 Fig 1c shows the touch control substrate located on a light-exiting surface side of the array substrate).
Chuang Liu and Abrahamson are analogous art as they each pertain to in-cell touch displays. It would have been obvious to a person of ordinary skill in the art to modify the touch control substrate of Chuang/Liu with the inclusion of the array and touch substrate arrangement of Abrahamson. The motivation would have been in order to provide, e.g., an OLED display module, which requires additional layers for durability, user interface, and optical functionality; at least one layer each of cover window (CW), touch sensor (TS), and circular polarizer (CP) is generally included, and these must be laminated together with OCA or LOCA for best contrast, brightness, and mechanical durability  (Abrahamson pg. 3 second to last paragraph).

Regarding Claim 13 (Original), Chuang as modified teaches the display substrate of claim 12, wherein, an orthographic projection of the display area on the touch control substrate overlaps the touch control area (well-known typical arrangement, shown in Chuang Fig 1 and described in par 0034).

Regarding Claim 14 (Previously Presented), Chuang as modified teaches a display device (Chuang Fig 1 display device 1 par 0034), comprising a display panel and the touch control substrate of claim 1 (Chuang par 0011 Fig 1 combination of display module 30 and touch panel 100). 
However, Chuang as modified appears not to expressly teach wherein, the touch control substrate is arranged on a light-exiting surface side of the display panel.
Abrahamson teaches wherein, the touch control substrate is arranged on a light-exiting surface side of the array substrate (pg. 3 Fig 1c shows the touch control substrate located on a light-exiting surface side of the array substrate).
Chuang Liu and Abrahamson are analogous art as they each pertain to in-cell touch displays. It would have been obvious to a person of ordinary skill in the art to modify the display device of Chuang/Liu with the inclusion of the touch array and array substrate arrangement of Abrahamson. The motivation would have been in order to provide, e.g., an OLED display module, which requires additional layers for durability, user interface, and optical functionality; at least one layer each of cover window (CW), touch sensor (TS), and circular polarizer (CP) is generally included, and these must be laminated together with OCA or LOCA for best contrast, brightness, and mechanical durability  (Abrahamson pg. 3 second to last paragraph).

Regarding Claim 15 (Original), Chuang as modified teaches the display device of claim 14, wherein, the display panel comprises an organic light emitting diode panel (Abrahamson at least Abstract).
Chuang Liu and Abrahamson are analogous art as they each pertain to in-cell touch displays. It would have been obvious to a person of ordinary skill in the art to modify the display device of Chuang/Liu with the inclusion of the OLED panel of Abrahamson. The motivation would have been in order to provide for, e.g., flexible, foldable display panel applications (Abrahamson pg. 3 second to last paragraph).

Regarding Claim 16 (Original), Chuang as modified teaches a display device, comprising the display substrate of claim 12 (Chuang Fig 1 display device 1 par 0034).

Regarding Claim 20 (Previously Presented), Chuang as modified teaches a manufacturing method of a display substrate (Chuang par 0034), comprising:
forming a touch control substrate using the manufacturing method of claim 17 (Chuang see prior art citations Claim 1 above).
However, Chuang as modified appears not to expressly teach forming an array substrate;
and disposing the touch control substrate on a light exiting surface side of the array substrate.
Abrahamson teaches forming an array substrate (pg 3 Fig 1c shows an array substrate with at least a 1x12 matrix of pixels in the display area), and disposing the touch control substrate on a light-exiting surface side of the array substrate (pg 3 Fig 1c shows the touch control substrate located on a light-exiting surface side of the array substrate).
Chuang Liu and Abrahamson are analogous art as they each pertain to in-cell touch display manufacturing methods. It would have been obvious to a person of ordinary skill in the art to modify the manufacturing method of Chuang/Liu with the inclusion of the array substrate methods of Abrahamson. The motivation would have been in order to provide, e.g., an OLED display module, which requires additional layers for durability, user interface, and optical functionality; at least one layer each of cover window (CW), touch sensor (TS), and circular polarizer (CP) is generally included, and these must be laminated together with OCA or LOCA for best contrast, brightness, and mechanical durability  (Abrahamson pg 3 second to last paragraph).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Chuang in view of Liu and further in view of Abrahamson and An et al. (U.S. Patent Application 20110227858 A1, hereinafter “An”).

Regarding Claim 7 (Currently Amended), Chuang as modified teaches the touch control substrate of claim 16. However, Chuang as modified appears not to expressly teach the plurality of first signal lines and the plurality of second signal lines are located in different layers in the base, or the plurality of first signal lines and the plurality of second signal lines are located in different layers in the base only at their intersections.
An teaches the plurality of first signal lines and the plurality of second signal lines are located in different layers in the base, or the plurality of first signal lines and the plurality of second signal lines are located in different layers in the base only at their intersections (An Figs 9D,10D continuation of second signal line from 146 comprising bridges 114 and under-crossing continuations of first signal wires from 145 comprising 122 are in different layer only at their crossing locations).
Chuang Liu Abrahamson and An are analogous art as they each pertain to touch displays. It would have been obvious to a person of ordinary skill in the art to modify the touch control substrate of Chuang/Liu/Abrahamson with the inclusion of the line arrangement and insulation of An. The motivation would have been in order to provide touch sensing comprising electrodes that are connected to each other through one routing line to improve touch sensitivity, and a method for fabricating the same (An par 0028).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Chuang in view of Liu and further in view of Lee et al. (U.S. Patent Application 20150317019 A1, hereinafter “Lee”).

Regarding Claim 11 (Original), Chuang as modified teaches the touch control substrate of claim 1. However, Chuang as modified appears not to expressly teach wherein, a length and a width of the touch control unit range from 4 mm to 4.5 mm, respectively.
Lee teaches wherein, a length and a width of the touch control unit range from 4 mm to 4.5 mm, respectively (par 0083 one touch unit electrode is formed with a size of about 3.5 to 5 mm, more preferably, about 3.9 to 4.3 mm in the horizontal and vertical directions).
Chuang Liu and Lee are analogous art as they each pertain to touch displays. It would have been obvious to a person of ordinary skill in the art to modify the touch control substrate of Chuang/Liu with the inclusion of the touch unit dimensions of Lee. The motivation would have been in order to provide touch sensing unit sizes in consideration of a size of a stylus pen or a finger which is a touch tool (Lee par 0083).

Response to Arguments
Applicant’s arguments with respect to Claim 1 and similar Claim 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. As such, the rejections of Claims 1 and 17 are maintained, as are the rejections of claims dependent on Claims 1 and 17.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK EDWARDS whose telephone number is (571)270-7731.  The examiner can normally be reached on Monday-Friday 9a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK EDWARDS/Primary Examiner, Art Unit 2624